Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 1 of 26 PageID #:
                                    3198



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 GERALD W. CORDER,

        Plaintiff,
 v.                                                            Civil Action No. 1:18-CV-30
                                                               Hon. Judge Irene M. Keeley
 ANTERO RESOURCES CORPORATION,
 a Delaware corporation,                                       c/w 1:18CV31, 1:18CV32,
                                                               1:18CV33, 1:18CV34, 1:18CV35,
        Defendant.                                             1:18CV36, 1:18CV37, 1:18CV38,
                                                               1:18CV39, 1:18CV40 for purposes of
                                                               discovery and setting schedule

                MEMORANDUM IN SUPPORT OF ANTERO RESOURCES
                CORPORATION’S MOTION FOR SUMMARY JUDGMENT

 I.     INTRODUCTION

        Defendant Antero Resources Corporation (“Antero”) submits this memorandum in support

 of its motion for summary judgment in these consolidated actions. Antero is entitled to summary

 judgment on Plaintiffs’ remaining claims for breach of contract regarding several leases in which

 Plaintiffs allege interests. Antero has not breached Plaintiffs’ leases as a matter of law because the

 various leases each authorize Antero to take deductions using the “work-back” method applied by

 the Fourth Circuit in Young v. Equinor USA Onshore Properties, Inc., 982 F.3d 201, 208–09 (4th

 Cir. 2020). Moreover, there are marked differences between the costs of marketing and

 transportation at issue in Tawney v. Columbia Natural Resources, LLC, 219 W. Va. 266, 633

 S.E.2d 22 (2006), and the costs to manufacture natural gas liquids (“NGLs”) and transport residue

 gas beyond the local market at issue. In addition, Plaintiffs have not been injured as a matter of

 law. First, Antero has over-refunded Plaintiffs $21,126.40 in costs previously deducted. Second,

 Antero pays Plaintiffs royalties on at least the MMBtu value at the wellhead of the gas at its

 weighted average sales price (“WASP”). If the gas is processed, Antero pays royalties on the value

 of the NGLs when it is greater. Therefore, this Court should grant summary judgment to Antero.
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 2 of 26 PageID #:
                                    3199



 II.     STATEMENT OF THE CASE

         Plaintiffs Gerald W. Corder, Marlyn C. Sigmon, Garnet C. Cottrill, Randall N. Corder,

 Janet C. and Leroy Packard, Lorena Krafft, Cheryl Morris, Tracy Bridge, Angela Nicholson, Kevin

 McCall, and Brian McCall initiated these actions on December 6, 2017, by filing a single complaint

 in the Circuit Court of Harrison County, West Virginia. The complaint was severed and assigned

 eleven separate civil action numbers. ECF No. 1-1.1 The actions were removed to this Court

 based on diversity of citizenship. ECF No. 1.

         Subsequently, Plaintiffs filed amended complaints. ECF No. 13. Motions to dismiss the

 amended complaints were filed. ECF No. 16. Plaintiffs filed motions for leave to file second

 amended complaints. ECF No. 27. On June 11, 2018, the Court entered its Memorandum Opinion

 and Order Granting Plaintiffs’ Motion to Amend the Complaint, Granting in Part and Denying in

 Part Defendants’ Motion to Dismiss, and Consolidating Cases for Purposes of Ruling on These

 Motions.2 The Court denied Antero’s motions to dismiss the breach of contract claims as alleged

 in Plaintiffs’ proposed second amended complaints. Id. at 22. The Court reasoned that the leases

 attached as Exhibit 2 to the second amended complaints contain a market enhancement clause that

 may comply with Tawney v. Columbia Natural Resources, LLC, 219 W. Va. 266, 633 S.E.2d 22

 (2006), but that the clause also expressly forbids Antero from deducting costs to market oil and

 gas or place it in marketable form and that any such deductions fall within Plaintiffs’ allegations.

 Id. at 20–21. The Court further reasoned that the leases attached as Exhibits 3–4, 6–7, and 9 to the

 second amended complaints contain “‘market value’ provisions [that] do not render the leases




 1
  Unless otherwise indicated, all ECF references are to the lead case Civil Action No. 1:18cv30.
 2
   The Court dismissed Antero Midstream Partners LP, Antero Resources Pipeline LLC, and Antero Resources
 Investment LLC, which also had been named as Defendants in the second amended complaints. ECF No. 29 at 8–12.
 The Court also dismissed Plaintiffs’ claims for breach of fiduciary duty, misrepresentation, and punitive damages.
 ECF No. 29 at 23–34.


                                                         2
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 3 of 26 PageID #:
                                    3200



 unambiguous enough to escape Tawney.” Id. at 22. Finally, the Court reasoned that the lease

 attached as Exhibit 8 to the second amended complaints is a flat rate lease that, pursuant to Leggett

 v. EQT Production Co., 239 W. Va. 264, 800 S.E.2d 850 (2017), authorizes Antero to take

 reasonable, actual post-production deductions, but that Plaintiffs’ allegations that such deductions

 were not reasonable or actual make it plausible that Antero did not comply with Leggett. Id.

            Second amended complaints were filed thereafter. ECF No. 30. The second amended

 complaints identify and attach as Exhibits 2 through 9 several oil and gas leases that contain

 various royalty provisions. As mentioned above, several leases for a single 48.69-acre tract in

 Harrison County attached as Exhibit 2 have the following market enhancement clause:

            It is agreed between the Lessor and Lessee that notwithstanding any language
            herein to the contrary, all oil, gas, or other proceeds accruing to the Lessor under
            this lease or by state law shall be without deduction, directly or indirectly, for the
            cost of producing, gathering, storing, separating, treating, dehydrating,
            compressing, processing, transporting, and marketing the oil, gas and other
            products produced hereunder to transform the product into marketable form;
            however, any such costs which result in enhancing the value of the marketable oil,
            gas or other products to receive a better price may be deducted from Lessor’s share
            of production so long as they are based on Lessee’s actual cost of such
            enhancements. However, in no event shall Lessor receive a price that is less than,
            or more than, the price received by Lessee.

 See, e.g., ECF No. 30-2 at 6, 12, 18, 24, 31, 39.3

            Two leases, one for a 50.82-acre tract and another for a 54.18-acre tract in Harrison County

 attached as Exhibits 3 and 4, respectively, have the following market value royalty provision as

 they relate to gas and NGLs:

            In Consideration of the Premises, the said party of the second part, covenants and
            agrees: . . . [S]econd to pay one-eighth (1/8) of the value at the well of the gas from
            each and every gas well drilled on said premises, the product from which is
            marketed and used off the premises, said gas to be measured at a meter set on the
            farm.



 3
     Documents at ECF No. 30-2 at 42–51 are memoranda of oil and gas lease containing market enhancement clauses.


                                                         3
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 4 of 26 PageID #:
                                    3201



            ...

            It is agreed by the parties hereto that the Lessee, its successors or assigns, shall have
            the right to use off the farm for such purposes as it may desire “Casing Head Gas,”
            (being gas produced from wells on the premises), but if said “casing head gas” or
            any part thereof should be manufactured into gasoline or other by-products by said
            company, said Lessors shall receive one-eighth of the net value at the factory of the
            gasoline and other by-products so manufactured.

 ECF No. 30-3 at 1; ECF No. 30-4 at 1.

            A lease for two separate tracts, one being 104 3/4 acres and another being 6 1/2 acres in

 Harrison County attached as Exhibit 5 has the following price received royalty provision as it

 relates to natural gas:

            (b)     Lessee shall pay a royalty for all gas produced, saved, and marketed from
            the Leased Premises equal to one-eighth (1/8th) of the price received by the Lessee
            from the sale of such gas. Said payments shall be paid to Lessors monthly for all
            natural gas for which Lessee receives payment during the preceding calendar
            quarter.

 ECF No. 30-5 at 4–5.4

            Two leases, one for a 59-acre tract and another for a 105-acre tract in Harrison County

 attached as Exhibits 6 and 7, respectively, have the following market value royalty provision as

 they relate to native gas:

            (b)    Lessee covenants and agrees to pay Lessor as a royalty for the native gas
            from each and every well drilled on said premises producing native gas, an amount
            equal to one-eighth (1/8) of the gross proceeds received from the sale of same at
            the prevailing price for gas sold at the well, for all native gas saved and marketed
            from the said premises, payable quarterly.

 ECF No. 30-6 at 1; ECF No. 30-7 at 1.

            A lease for a 50-acre tract in Harrison County attached as Exhibit 8 has the following flat

 rate royalty provision:

            Second party agrees to deliver in pipe lines to the credit of first party free of cost,
            the equal one eight part of all oil produced on these premises, and to pay $100–


 4
     This royalty provision was not discussed in Antero’s motion to dismiss.


                                                            4
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 5 of 26 PageID #:
                                    3202



          dollars per year for each and every gas well obtained on these premises, provided
          gas is marked off [sic], payable sixty days from date same is utilized.

 ECF No. 30-8 at 2.5

          A lease for a 50-acre tract in Doddridge County attached as Exhibit 9 has the following

 market value royalty provision as it relates to gas and NGLs:

          In consideration of the premises, the said party of the second part covenants and
          agrees: . . . [S]econd, to pay monthly Lessors’ proportionate share of the one-eighth
          (1/8th) of the value at the well of the gas from each and every gas well drilled on
          said premises, the product from which is marketed and used off the premises, said
          gas to be measured at a meter set on the farm, and to pay monthly Lessors’
          proportionate share of the one-eighth (1/8th) of the net value at the factory of the
          gasoline and other gasoline products manufactured from casinghead gas.

 ECF No. 30-9 at 1.6

          Antero filed its answer to the second amended complaints. ECF No. 39. Thereafter, Antero

 filed a motion for judgment on the pleadings. ECF No. 44. Antero argued, among other things,

 that the claims of Plaintiffs Gerald W. Corder, Randall N. Corder, Lorena Krafft, Cheryl Morris,

 Tracy Bridge, Angela Nicholson, Kevin McCall, and Brian McCall (the “Settling Plaintiffs”) are

 barred by the doctrines of payment and release based on a Settlement Agreement entered into in

 August 2015. Id. On March 25, 2019, the Court entered its Memorandum Opinion and Order

 Granting in Part and Denying in Part Defendant’s Motion for Judgment on the Pleadings. ECF

 No. 75. The Court dismissed with prejudice the Settling Plaintiffs’ breach of contract claims on

 the leases attached to the second amended complaints as Exhibits 2–8 that arose before the

 Settlement Agreement was signed. Id. at 17, 19.

          Discovery is completed in these actions, and trial is scheduled to begin on June 7, 2021.

 ECF No. 159.


 5
   Randall Corder’s interest in this tract was sold by tax sale deed dated January 29, 2002, and recorded in the Office
 of the Clerk of the County Commission of Harrison County at Book 1337, Page 696. ECF No. 39-1.
 6
   Janet and Leroy Packard’s interest in this tract was sold by tax sale deed dated October 29, 2009, and recorded in
 the Office of the Clerk of the County Commission of Doddridge County at Book 282, Page 517. ECF No. 39-2.


                                                           5
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 6 of 26 PageID #:
                                    3203



 III.    DISCUSSION

         A.      Standard of Decision and Controlling Law.

         Summary judgment is appropriate where the “depositions, documents, electronically stored

 information, affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or other

 materials” establish that “there is no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a), (c)(1)(A). The Court must view the

 evidence “in the light most favorable to the nonmoving party.” Providence Square Assocs., L.L.C.

 v. G.D.F., Inc., 211 F.3d 846, 850 (4th Cir. 2000). The Court must avoid weighing the evidence

 or determining the truth and determine only whether genuine issues of triable fact exist. Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         The moving party bears the initial burden of informing the Court of the basis for the motion

 and establishing the nonexistence of genuine issues of fact. Celotex Corp. v. Catrett, 477 U.S. 317,

 323 (1986). Once the moving party has met that burden, the nonmoving party “must set forth

 specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 256 (internal

 quotation marks and citation omitted). The “mere existence of a scintilla of evidence” favoring

 the non-moving party will not prevent the entry of summary judgment; the evidence must be such

 that a rational trier of fact could reasonably find for the nonmoving party. Id. at 248–52.

         Because this case invokes the Court’s diversity jurisdiction, the Court’s role is to apply

 controlling state law, or, if necessary, predict how the West Virginia Supreme Court of Appeals

 would rule on an unsettled issue. McFarland v. Wells Fargo Bank, N.A., 810 F.3d 273, 279 (4th

 Cir. 2016). The Court should apply the relevant principles of state law as it believes they would be

 applied by the West Virginia Supreme Court of Appeals in this context. Id.




                                                    6
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 7 of 26 PageID #:
                                    3204



        B.      Antero Is Entitled to Summary Judgment on Plaintiffs’ Claims.

        Antero is entitled to summary judgment on Plaintiffs’ claims for breach of contract. In

 Richards v. EQT Production Co., No. 1:17cv50, 2018 WL 3321441 (N.D. W. Va. July 5, 2018),

 this Court held that, in order to prevail on a motion for summary judgment on a breach of contract

 claim under West Virginia law, a plaintiff must establish the following four elements: (1) the

 existence of a valid, enforceable contract; (2) that the plaintiff has performed under the contract;

 (3) that the defendant has breached or violated its duties or obligations under the contract; and (4)

 that the plaintiff has been injured as a result. Id. at *3. On the other hand, in order to prevail on a

 motion for summary judgment on a breach of contract claim, a defendant need only establish the

 inverse of at least one of the four elements. Id. at *3. Plaintiffs cannot prove the third or fourth

 elements of their breach of contract claims because Antero has not breached Plaintiffs’ leases, and

 Plaintiffs have not been injured as a matter of law.

        In K & D Holdings, LLC v. Equitrans, L.P., 812 F.3d 333 (4th Cir. 2016), the Fourth Circuit

 construed an oil and gas lease, observing that “West Virginia contract law principles apply equally

 to the interpretation of leases.” Id. at 339 (citing Energy Dev. Corp. v. Moss, 214 W. Va. 577, 591

 S.E.2d 135, 143 (2003)). The court rejected the plaintiff’s argument that oil and gas leases should

 be liberally construed in favor of the lessor, holding that the general rule does not apply unless

 there is an ambiguity as to the meaning of the lease terms. The court concluded that the language

 of the lease at issue in that case was clear and not subject to the rule of construction advocated by

 the plaintiff. The court further found the plaintiff’s arguments based on fairness and West Virginia

 public policy unavailing in interpreting the unambiguous lease. Id. at 339–40 & n.7. As discussed

 below, Antero has complied with and not breached the unambiguous terms of Plaintiffs’ leases.




                                                   7
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 8 of 26 PageID #:
                                    3205



                1.     Antero has not breached Plaintiffs’ leases.

                       a.      Antero has not breached the market enhancement leases.

        Antero has not breached the market enhancement clause in the leases attached to the second

 amended complaint as Exhibit 2. The Court’s interlocutory ruling that Antero’s market

 enhancement clause may comply with Tawney v. Columbia Natural Resources, LLC, 219 W. Va.

 266, 633 S.E.2d 22 (2006), see ECF No. 29 at 20–21, is consistent with the Fourth Circuit’s

 decision in Young v. Equinor USA Onshore Properties, Inc., 982 F.3d 201, 208–09 (4th Cir. 2020).

 Following discovery, however, there is no evidence to support any allegations that Antero’s

 deductions are not for actual and reasonable post-production costs approved in Young.

        In Young, the Fourth Circuit vacated the Court’s grant of summary judgment for the

 plaintiffs and remanded the case for entry of summary judgment for the defendants, holding that

 an oil and gas lease unambiguously allowed the defendants to deduct costs from royalties using

 the “work-back” method adopted by the West Virginia Supreme Court of Appeals in Leggett v.

 EQT Production Co., 239 W. Va. 264, 800 S.E.2d 850 (2017). The royalty provision in Young

 granted the lessors a royalty share that was a percentage of the net amount realized by the lessees

 computed at the wellhead, stated that post-production costs incurred by the lessee between the

 wellhead and point of sale would be deducted from the gross proceeds to calculate the net amount

 realized at the wellhead, specified seven types of such post-production costs between the wellhead

 and point of sale that would be deducted, and allowed the lessees to either contract with others or

 to perform post-production operations themselves. Id. at 203–04. In holding that the royalty

 provision unambiguously allowed deductions, the court rejected the plaintiffs’ argument that the

 lease failed to satisfy West Virginia’s requirements for allocating post-production costs to the




                                                 8
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 9 of 26 PageID #:
                                    3206



 lessors under Tawney v. Columbia Natural Resources, LLC, 219 W. Va. 266, 633 S.E.2d 22

 (2006). See Young, 982 F.3d at 205.

        Young began its analysis with a discussion of Wellman v. Energy Resources, Inc., 210 W.

 Va. 200, 557 S.E.2d 254 (2001), in which the court explained “West Virginia’s high court held

 that where ‘an oil and gas lease provides for a royalty based on proceeds received by the lessee,

 unless the lease provides otherwise, the lessee must bear all costs incurred in exploring for,

 producing, marketing, and transporting the product to the point of sale.’” Young, 982 F.3d at 206

 (quoting Wellman, 557 S.E.2d at 265) (emphasis added).

        Young next explained how Tawney expanded on Wellman by establishing a three-pronged

 test to rebut “the Wellman presumption” as follows:

        Tawney explained that an oil and gas lease that intends to allocate post-production
        costs between the lessor and lessee must: (1) “expressly provide that the lessor shall
        bear some part of the costs incurred between the wellhead and the point of sale”;
        (2) “identify with particularity the specific deductions the lessee intends to take
        from the lessor’s royalty”; and (3) “indicate the method of calculating the amount
        to be deducted from the royalty for such post-production costs.” 633 S.E.2d at 30.
        Applying this test, Tawney held that lease language that provides for the lessor’s
        royalty to be calculated “at the wellhead” is ambiguous, and therefore fails to rebut
        the Wellman presumption under the first prong.

 Young, 982 F.3d at 206 (emphasis added).

        Young continued with analysis of Leggett and recognized Leggett’s conclusion that

 Wellman and Tawney did not inform the interpretation of West Virginia’s flat-rate royalty statute,

 W. Va. Code § 22-6-8, and that the statute permitted the deduction of post-production costs using

 the work-back method. Young, 982 F.3d at 206. The court in Young found the criticism of

 Wellman’s and Tawney’s “faulty legs” in Leggett compelling, reasoning as follows:

        The [Leggett] court recited an array of “stinging” criticism from scholars
        complaining that Wellman and Tawney rest on an “unwillingness to accept the
        realities of deregulation in the natural gas market.” Id. at 863. From 1938 until the
        “deregulation” that occurred in 1993, buyers “purchased gas at or near the
        wellhead, thereby absorbing most post-wellhead [i.e., post-production] costs.” Id.


                                                  9
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 10 of 26 PageID #:
                                    3207



         at 857 n.10. Today, however, “most gas is purchased away from the wellhead,”
         giving rise to vastly greater post-production costs incurred by the seller. Id. Given
         this new reality, the court hinted (without formally holding) that Wellman and
         Tawney are “nothing more than a re-writing of the parties’ contract to take money
         from the lessee and give it to the lessor.” Id. at 863.

         Leggett did, however, expressly reject Tawney’s assertion that the phrase “at the
         wellhead” is facially ambiguous. Instead, it interpreted the statutory phrase to
         require the calculation of royalties based on “the value of the gas at the well, before
         it is transported, treated, compressed or otherwise prepared for market.” Id. at
         864–65. The court determined that “the most logical way to ascertain the wellhead
         price” under section 22-6-8 is “to deduct the post-production costs from the ‘value-
         added’ downstream price.” Id. at 866. This “‘work-back’ method of royalty
         calculation” prevents lessors from “unfairly maximiz[ing] their royalty payments
         without commensurately bearing the costs of achieving that maximum value.” Id.
         at 867.

         Reading these cases together, we glean the following principles of West Virginia
         law: An oil and gas lease must satisfy Tawney’s three-pronged test to rebut the
         Wellman presumption that the lessee will bear all post-production costs. And
         although Leggett didn’t overrule Wellman and Tawney, its criticism of those cases
         and its endorsement of the work-back method inform our analysis here.

 Young, 982 F.3d at 207 (second and third alterations in original) (emphasis added) (footnote

 omitted).

         Significantly, Young rejected the plaintiffs’ argument challenging the reasonableness of

 deductions, observing that “‘“[r]easonableness” is a common legal standard that has been used by

 courts for more than a century’ and simply limits any deductions to those that are rationally related

 to the specified categories of post-production costs.” Id. at 208 (citing W.W. McDonald Land Co.

 v. EQT Prod. Co., 983 F. Supp. 2d 790, 808 (S.D. W. Va. 2014)). The Fourth Circuit concluded:

         In sum, we are satisfied that the lease suffices under Tawney to indicate the method
         for calculating the amount of post-production costs to be deducted when calculating
         the Young’s royalties. That method is simply to add up all of the identified,
         reasonable, and actually incurred post-production costs, and deduct them from [the
         defendants’] gross proceeds. The amount is then adjusted for the Young’s
         fractional share of the total pooled acreage and their royalty rate. Especially in light
         of Leggett, West Virginia law demands no more.

 Id. at 209.



                                                   10
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 11 of 26 PageID #:
                                    3208



        In this action, the leases attached to the second amended complaint as Exhibit 2 have the

 following market enhancement clause:

        It is agreed between the Lessor and Lessee that notwithstanding any language
        herein to the contrary, all oil, gas, or other proceeds accruing to the Lessor under
        this lease or by state law shall be without deduction, directly or indirectly, for the
        cost of producing, gathering, storing, separating, treating, dehydrating,
        compressing, processing, transporting, and marketing the oil, gas and other
        products produced hereunder to transform the product into marketable form;
        however, any such costs which result in enhancing the value of the marketable oil,
        gas or other products to receive a better price may be deducted from Lessor’s share
        of production so long as they are based on Lessee’s actual cost of such
        enhancements. However, in no event shall Lessor receive a price that is less than,
        or more than, the price received by Lessee.

 See, e.g., ECF No. 30-2 at 6, 12, 18, 24, 31, 39.

        Similar to Young, the market enhancement clause unambiguously provides that Plaintiffs

 will bear post-production costs and identifies the post-production costs with particularity. In

 addition, the market enhancement clause indicates the method for calculating the amount of post-

 production costs to be deducted when calculating royalties. That method is simply to add the

 identified, reasonable, and actually incurred post-production costs once the product is in

 marketable form and deduct them from Antero’s gross proceeds to get the amount realized. The

 amount realized is then adjusted for Plaintiffs’ fractional share of the total pooled acreage and their

 royalty rates as reflected in the leases. Specifically, the market enhancement leases provide: “The

 royalties provided for [herein] shall be tendered or paid to Lessor in the proportion that Lessor’s

 acreage in the pooled area(s) bears to the total pooled area.” ECF No. 30-2 at 3. Moreover, Antero

 pays royalties on the market enhancement clauses at the stated percentage royalty rate. Id. at 6.

 Accordingly, the market enhancement clauses unambiguously allow Antero to deduct costs from

 royalties using the “work-back” method adopted in Leggett.

        In addition, the evidence is undisputed that Antero has taken only allowable deductions

 that enhance the value of marketable products and that all such deductions have been for actual


                                                     11
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 12 of 26 PageID #:
                                    3209



 and reasonable costs. Antero produced its gathering and compression, processing, and

 transportation agreements and amendments in discovery. See Schopp Decl. at 1–2 & Ex. 1

 (discussing Antero’s discovery production and providing a summary overview pursuant to Federal

 Rule of Evidence 1006).7 Antero also produced statements and invoices for gathering and

 compression, processing, and transportation for sample months. See id. at 2 & Ex. 2.

         Specifically, Plaintiffs have been charged deductions for COM3, PRC2, and TRN3 for

 their market enhancement leases.8 COM3 represents costs for compression associated with

 compressors at the Sherwood Processing Plant. See 12/18/20 Schopp Dep. Tr. 130:16–22.9 PRC2

 represents costs associated with the manufacture of NGLs. See 1/23/20 Schopp Dep. Tr. 20:12–

 24:1 (discussing how PRC2 generally is comprised of fees and charges for processing,

 fractionation, and NGL transportation).10 TRN3 represents costs for transportation of residue gas

 to a more profitable market. See id. at 85:1–87:19, 147:24–148:16.

         Antero explained how such charges enhance the value of marketable products in its verified

 response to Plaintiffs’ second set of interrogatories as follows:

         Antero computes royalties on the greater of (i) the revenues Antero received from
         the sale of NGLs attributable to each of Plaintiffs’ well(s), less a proportionate share
         of processing and fractionation-related costs (the “Net Factory Value”), and (ii) the
         “Shrink Value” of the NGLs, being the value of the MMBtu content of the natural
         gas converted in the processing and fractionation processes used to produce the
         NGLs at the weighted average sales price (“WASP”) Antero receives for its sale of
         residue gas. Where the Net Factory Value exceeds the Shrink Value, Antero pays
         the royalties on the sale of NGLs attributable to Plaintiffs’ well(s) (denoted on the
         remittance statement as “PPROD”) with a deduction for the proportionate share of
         processing and fractionation costs (denoted on the remittance statement as
         “PRC2”). In such a case, the Shrink Value is not included in the computation of
         Plaintiffs’ royalties on natural gas. Conversely, where the Shrink Value exceeds

 7
   The Declaration of Alvyn A. Schopp and exhibits thereto are collectively attached as “Exhibit A.”
 8
   Settling Plaintiffs have not been charged COM3 following the August 2015 Settlement. See Schopp Decl. at 3 &
 Ex. 3 (discussing Antero’s production of Plaintiffs’ royalty payment data and providing a summary pursuant to Federal
 Rule of Evidence 1006). These Plaintiffs have therefore released any claims regarding COM3.
 9
   A copy of the transcript of the December 18, 2020 deposition of Alvyn A. Schopp is attached as “Exhibit B.”
 10
    A copy of the transcript of the January 23, 2020 deposition of Alvyn A. Schopp is attached as “Exhibit C.”


                                                         12
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 13 of 26 PageID #:
                                    3210



         the Net Factory Value, Antero pays the royalties on the Shrink Value, such that
         Plaintiffs will receive royalties on natural gas as if it had not been processed or
         fractionated, and without deduction for processing and fractionation-related costs.
         Where Antero incurs costs to transport gas to a point of sale resulting in a price
         equal to or more favorable than the available pool price, Antero pays the royalty on
         Plaintiffs’ natural gas with a deduction for Plaintiffs’ proportionate share of the
         additional transportation charge (denoted on the remittance statement as “TRN3”)
         from the available pool to the location of sale. Such deduction is limited to the
         transportation charge or the portion of the transportation charge resulting in a more
         favorable price.      This calculation analyzes whether the Marcellus firm
         transportation agreements add economic value to owners and should be considered
         TRN3. If the realized price less TRN3 charge exceeds or equals the alternative
         sales index, firm transportation charges will be allocated through the revenue
         process as TRN3. If however, the realized price less TRN3 charge is less than the
         alternative sales index, firm transportation charges will only be distributed to
         owners as TRN3 up to such added economic benefit to owners.

 See Antero’s Resp. Interrog. No. 2.11

         Antero’s expert, Kris L. Terry, opined that “Antero’s practice of paying royalties on the

 greater of (i) the full wellhead MMBTU multiplied by the WASP; or (ii) the net factory value of

 the NGLs, plus the residue gas value . . . exceeds industry standards,” and that “Antero’s practice

 of charging transportation costs for Out-of-Basin sales that enhance the value of the In-Basin gas

 sale on a well by well basis meets or exceeds industry standards.” Terry Report at 12, 15.12 In

 other words, PRC2 deductions for processed gas have resulted in greater royalties compared to the

 value of the marketable gas at the wellhead.13 Likewise, TRN3 deductions for residue gas have

 resulted in greater royalties compared to local index sales prices. Plaintiffs’ expert Daniel T.

 Reineke has not opined that any deductions were not actual or reasonable.14 For these reasons,

 Antero is entitled to summary judgment on Plaintiffs’ claims for breach of contract regarding the

 market enhancement leases.


 11
    A copy of Antero’s verified response to Plaintiffs’ second set of interrogatories is attached as “Exhibit D.”
 12
    A complete copy of the Declaration and Expert Report of Kris L. Terry is attached as “Exhibit E.”
 13
    Plaintiffs’ gas no longer goes through the Sherwood Processing Plant, and NGLs are no longer manufactured from
 their gas. Antero no longer charges Plaintiffs deductions for PRC2. See Antero’s Supp. Resp. Interrog. No. 2. A copy
 of Antero’s supplemental verified response to Plaintiffs’ second set of interrogatories is attached as “Exhibit F.”
 14
    A copy of the Expert Report of Daniel T. Reineke dated February 10, 2020, is attached as “Exhibit G.”


                                                         13
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 14 of 26 PageID #:
                                    3211



                          b.      Antero has not breached the market value leases.

         In addition, Antero has not breached the market value leases attached as Exhibits 3, 4, 6,

 7, and 915 to the second amended complaint. The Court’s interlocutory ruling that the market value

 provisions do not render the leases unambiguous enough to escape Tawney, see ECF No. 29 at 22,

 is inconsistent with the Fourth Circuit’s recent decision in Young and its prior decision in Imperial

 Colliery Co. v. Oxy USA Inc., 912 F.2d 696 (4th Cir. 1990). As discussed above, Young recognized

 that the holding in Wellman established a presumption that the lessee must bear all costs incurred

 in exploring for, producing, marketing, and transporting the product to the point of sale is limited

 to proceeds leases. See Young, 982 F.3d at 206 (quoting Wellman, 557 S.E.2d at 265). Young

 further explained how Tawney expanded on Wellman by establishing a three-pronged test to rebut

 “the Wellman presumption.” Id. Finally, Young observed that Leggett expressly rejected Tawney’s

 assertion that the phrase “at the wellhead” is facially ambiguous. Id. at 207. As discussed below,

 Antero’s market value leases are not governed by the Wellman presumption regarding proceeds

 leases or the Tawney three-pronged test to rebut the Wellman presumption but rather authorize use

 of the work-back method to obtain the value or prevailing price for gas “at the wellhead,” which

 Young recognized is unambiguous under Leggett.

         Market value leases were expressly excluded from the discussion in Wellman and not

 addressed in Tawney’s decision on certified questions. Wellman states as follows: “Where leases

 call for the payment of royalties based on the value of oil or gas produced, and sold directly, the

 Court perceives that there are possibly different issues, and they are excluded from this

 discussion.” Wellman, 557 S.E.2d at 264 n.3 (emphasis added). Thus, the West Virginia Supreme




 15
   Plaintiffs Janet and Leroy Packard have no interest in the lease attached as Exhibit 9 to the second amended
 complaint.


                                                      14
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 15 of 26 PageID #:
                                    3212



 Court of Appeals recognized the distinctions between proceeds leases and market value leases,16

 excluding market value leases from its holding on the deduction of post-production costs.17

          Market value leases also were removed from the reformulated certified question and not

 within the West Virginia Supreme Court of Appeals’ holding in Tawney. The holding in Tawney,

 which adopted the reasoning in Wellman, also was limited to proceeds leases. See Tawney, 633

 S.E.2d at Syl. Pt. 1 (“‘If an oil and gas lease provides for a royalty based on proceeds received by



 16
    Secondary authorities have recognized that, “[u]nder some leases, royalties are based upon the ‘market value’ of
 the product,” or “the prevailing market price for gas in the vicinity at the time of the sale, irrespective of the actual
 sale price.” 58 C.J.S. Mines and Minerals § 377 (Dec. 2020 Update). Conversely, “[u]nder some leases, royalties are
 based upon ‘proceeds,’ meaning the amount of money received by the lessee upon its sale of the product.” Id.
 (footnotes omitted). Secondary authorities also have recognized:

          The term “at the well,” when used with reference to oil and gas royalty valuation, means that the oil
          and gas is to be valued in its unprocessed state as it comes to the surface of the mouth of the well.
          “At the well” refers to gas in its natural state, before the gas has been processed or transported from
          the well.

          ...

          Generally, an oil and gas lease which provides that the lessee shall pay the lessor monthly as royalty
          on gas marketed from each well one eighth of the proceeds if sold at the well, or, if marketed off the
          leased premises, then one-eighth of the market value at the well, is clear and unambiguous as to gas
          sold at the wellhead by the lessee in a good faith sale, and the lessor is entitled to no more than his
          or her proportionate share of the amount actually received by the lessee for the sale of the gas.

 Id. (footnotes omitted).
 17
    The West Virginia Supreme Court of Appeals recognized Wellman’s limited application to proceeds leases in Cabot
 Oil & Gas Corp. v. Beaver Coal Co., Ltd., No. 16-0904, 2017 WL 5192490 (W. Va. Nov. 9, 2017). In Cabot, the
 plaintiff argued that a 2004 arbitration award should not have a preclusive effect because, according to the plaintiff,
 the panel improperly relied on Wellman. Id. at *7. The Court rejected this argument and reasoned:

          While the panel discussed Wellman, as well as other cases, it clearly stated that Wellman was
          “expressly limited to ‘proceeds’ leases, excluded ‘value’ leases from the discussion and, even as to
          ‘proceeds’ leases, failed to resolve the issue of the deductibility of ‘post-production’ expenses, at
          least with respect to ‘mouth of the well’ leases.” Because the 1929 Lease is not a proceeds lease, the
          panel ultimately found there was no “controlling West Virginia decision” and that it was reaching
          its decision on the deduction of postproduction expenses from royalties by applying “the language
          of the lease[ ] as written.”

 Id. at *7 n.16. See R. Cordell Pierce, Note, Making A Statement Without Saying A Word: What Implied Covenants
 “Say” When the Lease Is “Silent” on Post-Production Costs, 107 W. Va. L. Rev. 295, 236 (2004) (“The court’s
 holding in Wellman, as stated, pertains only to a proceeds lease. In footnote 3, the court stated, ‘[w]here leases call for
 the payment of royalties based on the value of oil or gas produced, and sold directly, the Court perceives that there are
 possibly different issues, and they are excluded from this discussion.’ The court correctly realizes that value or market
 value leases present different issues and limited the decision to deal only with the proceeds lease.”).


                                                            15
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 16 of 26 PageID #:
                                    3213



 the lessee, unless the lease provides otherwise, the lessee must bear all costs incurred in exploring

 for, producing, marketing, and transporting the product to the point of sale.’ Syl. Pt. 4, Wellman v.

 Energy Res., Inc., 210 W. Va. 200, 557 S.E.2d 254 (2001).” (emphasis added)).

        Although Tawney rejected the defendant’s argument that the “at the wellhead” language

 unambiguously provided for the deduction of post-production expenses, the Court carefully stated

 that “we do not believe that the lease language set forth in the certified question permits CNR to

 deduct post-production expenses from the lessors’ royalty payments.” Id., 633 S.E.2d at 25

 (emphasis added). Critically, the Court reformulated the circuit court’s certified questions because

 the questions went beyond the scope of the defendant’s summary judgment motion. Id., 633 S.E.2d

 at 25 n.2. The phrase “wholesale market at the well” was among the language that was dropped

 from the reformulated certified question that was answered in Tawney. See id.

        The West Virginia Supreme Court of Appeals did not opine on market value leases in

 answering the reformulated certified question in Tawney, but the circuit court did so in deciding

 post-trial motions. The circuit court adopted the majority view that market value is determined at

 the time royalties are paid without consideration of contract sales prices or proceeds as follows:

        It is the prevailing law in the United States that gas contracts . . . do not dispense
        with the lessee/operator’s obligations under the royalty clause of the lease to pay
        royalty for gas when it is produced and delivered for sale, based on the market price
        of the gas at the time of delivery or the duty to pay based on gas sold at the highest
        price reasonably obtainable at the time of production, delivery and actual sale of
        the gas. The seminal case in the United States is Texas Oil and Gas Corp. v.
        Vela, 429 S.W.2d 866 (Tex. 1968). . . . The minority rule holds that “market value”
        is equivalent to the price assigned in the gas sales contract, at least as long as that
        contract was made prudently and in good faith.

        The prevailing view appears to this court to be the most well reasoned, the most
        likely position to be adopted by the W. Va. Supreme Court of Appeals and is,
        therefore, adopted by this court[.]




                                                  16
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 17 of 26 PageID #:
                                    3214



 Tawney v. Columbia Nat. Res., No. 03-C-10E, 2007 WL 5539870, at *29 (W. Va. Cir. Ct. June

 27, 2007) (footnote and citations omitted).18

          The Fourth Circuit, applying West Virginia law, recognized the difference between leases

 that provide for royalties based on market value or prevailing price and those that provide for

 royalties based on proceeds in Imperial Colliery Co. The Fourth Circuit held that the plain

 language of an oil and gas lease obligated the defendant to pay royalties on the market value of the

 gas produced, reasoning as follows:

          In oil and gas practice, there are two generally used lease clauses dictating the
          amount of royalties due under a lease: the “market value” clause and the “proceeds”
          clause. Under a market value clause, royalties are paid based upon the market value
          of the gas; under a proceeds royalty clause, upon the amount of money received by
          the lessee upon its sales of gas.

          The 1944 lease required Oxy to pay Imperial

                   One eighth (1/8) of the current wholesale market value at the well
                   for all gas produced . . . which wholesale market value is hereby
                   defined to mean the prevailing purchase price currently paid at the
                   well by purchasers of gas at wholesale in the field in which the well
                   is located.

 Id. at 700 (emphasis added).

          In arriving at the “prevailing purchase price currently paid at the well,” Imperial Colliery

 Co. explained that computation of the value of the gas at the wellhead could be made by deducting

 compression and gathering expenses from the price paid by the purchaser. Id. at 701.19




 18
    In Texas Oil & Gas v. Vela, 429 S.W.2d 866 (Tex. 1968), the Texas Supreme Court held that “the contract price for
 which the gas was sold by the lessee is not necessarily the market price within the meaning of the lease.” Id. at 871.
 The parties agreed “in plain terms that the lessee would pay one-eighth of the market price at the well of all gas sold
 or used off the premises.” Id. The court held that this “clearly means the prevailing market price at the time of the
 sale or use.” Id. (emphasis added). See Scott Landsown, The Implied Marketing Covenant in Oil and Gas Leases:
 The Producer’s Perspective, 31 St. Mary’s L.J. 297, 313 (2000) (listing West Virginia with states that follow Vela).
 19
    In that case, however, because the contract price was below market value, the court ultimately held that the district
 court properly applied a “willing buyer-willing seller” analysis, which computes market value by ascertaining the
 price that a willing buyer would pay a willing seller in a free market without regard to federal gas-price regulations.
 Id. (citing 3 E. Kuntz, Treatise on the Law of Oil & Gas § 40.4(d), at 329 (1989)).


                                                           17
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 18 of 26 PageID #:
                                    3215



            In any event, as discussed above, Young recently recognized that Leggett rejected Tawney’s

 assertion that the phrase “at the wellhead” is ambiguous. Young, 982 F.3d at 207. Leggett went

 to great lengths to signal the demise of Wellman and Tawney and their iteration of the marketable

 product rule, citing with approval authorities criticizing any extension of the first marketable

 product doctrine in Wellman and Tawney to the manufacturing of residue gas and NGLs through

 processing and fractionation of wet gas. Leggett, 800 S.E.2d at 862–63.20



 20
      Leggett soundly criticized the holdings in Wellman and Tawney as follows:

            Commentators have noted that Wellman failed to “recognize the variations in the first marketable
            product doctrine from state to state” and “whether intentionally (as a result of its apparent
            antagonism against oil and gas producers) or unintentionally (as a result of its cursory review of the
            case law) . . . adopted yet another version of the first marketable product doctrine[.]” Byron C.
            Keeling & Karolyn King Gillespie, The First Marketable Product Doctrine: Just What Is the
            “Product”?, 37 St. Mary’s L.J. 1, 77, 79 (2005). Moreover, Wellman’s

                      “point of sale” approach results in an even bigger windfall for lessors than the
                      “marketable product” approach. Under the “point of sale” approach, a lessor will
                      not only receive a royalty valued upon the gas in its natural state at the wellhead
                      or when the gas becomes marketable, but will receive a royalty valued upon the
                      gas in its processed state at the point of sale after the gas has had value added to
                      it solely at the lessee’s expense.

            Wheeler, supra at 27–28. The Wellman and Tawney Courts’ refusal to align with other states which
            have more fully developed this rule has, according to these commentators, created “chaos” and
            “foster[s] the belief—perhaps the reality—that the [marketable product] doctrine lacks any
            cornerstone principles[.]” Keeling & Gillespie, supra at 79, 80.

            More importantly, still other commentators have observed that “West Virginia has actually achieved
            a Marketable Product Rule result that seems to arise more from an unwillingness to accept the
            realities of deregulation in the natural gas market than from implied covenant law.” John W.
            Broomes, Waste Not, Want Not: The Marketable Product Rule Violates Public Policy Against Waste
            of Natural Gas Resources, 63 U. Kan. L. Rev. 149, 170–71 (2014). As support for this proposition,
            authors have cited to Wellman’s and Tawney’s dogged devotion to Professor Donley’s, pre-
            deregulation 1951 treatise “The Law of Coal, Oil and Gas in West Virginia and Virginia.” . . .

            In sum, this Court’s jurisprudence on this issue has been critically described as follows:

                      If one believes the language has a role to play in defining the lessee’s rights and
                      obligations under the oil and gas lease, then the artful approach [ ] of the . . . West
                      Virginia court[ ] [is] nothing more than a re-writing of the parties’ contract to take
                      money from the lessee and give it to the lessor.

            Id. at 374. . . .

 Id.


                                                               18
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 19 of 26 PageID #:
                                    3216



         Consistent with Leggett’s criticism, in Cather v. EQT Production Co., No. 1:17cv208, 2019

 WL 3806629 (N.D. W. Va. Aug. 13, 2019), this Court cited with approval a synthesized reading

 of Wellman and Tawney that concluded that “lessees have a duty to bear all costs incurred until

 the gas reaches market, not to a point of sale.” Id. at *3 (emphasis added) (citing W.W. McDonald

 Land Co., 983 F. Supp. 2d at 800). In W.W. McDonald Land Co., the court held that the market

 was the first place downstream of the well where the gas can be sold to any willing buyer and title

 passed to that buyer. Id. at 803. But cf. Richards, 2018 WL 3321441, at *5 n.1 (distinguishing and

 declining to apply Tawney to wellhead sales because “[t]he holding in Tawney presumes a sale of

 gas downstream from the wellhead”).

         In this action, leases attached as Exhibits 3 and 4 have the following royalty provision as

 they relate to gas and NGLs:

         In Consideration of the Premises, the said party of the second part, covenants and
         agrees: . . . [S]econd to pay one-eighth (1/8) of the value at the well of the gas from
         each and every gas well drilled on said premises, the product from which is
         marketed and used off the premises, said gas to be measured at a meter set on the
         farm.

         . ..

         It is agreed by the parties hereto that the Lessee, its successors or assigns, shall have
         the right to use off the farm for such purposes as it may desire “Casing Head Gas,”
         (being gas produced from wells on the premises), but if said “casing head gas” or
         any part thereof should be manufactured into gasoline or other by-products by said
         company, said Lessors shall receive one-eighth of the net value at the factory of the
         gasoline and other by-products so manufactured.

 ECF No. 30-3 at 1; ECF No. 30-4 at 1.

         The leases attached as Exhibits 6 and 7 have the following royalty provision as they

 relate to native gas:

         (b)    Lessee covenants and agrees to pay Lessor as a royalty for the native gas
         from each and every well drilled on said premises producing native gas, an amount
         equal to one-eighth (1/8) of the gross proceeds received from the sale of same at



                                                    19
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 20 of 26 PageID #:
                                    3217



        the prevailing price for gas sold at the well, for all native gas saved and marketed
        from the said premises, payable quarterly.

 ECF No. 30-6 at 1; ECF No. 30-7 at 1.

        The lease attached as Exhibit 9 has the following royalty provision as it relates to

 gas and NGLs:

        In consideration of the premises, the said party of the second part covenants and
        agrees: . . . [S]econd, to pay monthly Lessors’ proportionate share of the one-eighth
        (1/8th) of the value at the well of the gas from each and every gas well drilled on
        said premises, the product from which is marketed and used off the premises, said
        gas to be measured at a meter set on the farm, and to pay monthly Lessors’
        proportionate share of the one-eighth (1/8th) of the net value at the factory of the
        gasoline and other gasoline products manufactured from casinghead gas.

 ECF No. 30-9 at 1.

        In this action, the royalty provisions identified in the leases attached to the second amended

 complaints as Exhibits 3, 4, and 9 state that royalties are to be paid based on one-eighth (1/8th) of

 the “value” of the gas at the well. Likewise, the royalty provisions identified in in the leases

 attached to the second amended complaints as Exhibits 6 and 7 state that royalties are to be paid

 based on one-eighth (1/8th) of the gross proceeds from the sale of gas “at the prevailing price for

 gas at the well.” Although the leases attached to the second amended complaints as Exhibits 6 and

 7 contain references to “gross proceeds,” that phrase is clearly modified by the phrase “at the

 prevailing price for gas sold at the well,” which is nearly verbatim the definition of the term

 “wholesale market value” in Imperial Colliery Co. See 912 F.2d at 700. Thus, Exhibits 3, 4, 6, 7,

 and 9 are all market value leases. Because these leases would be considered market value leases,

 they do not fall under the Wellman presumption or require satisfaction of the Tawney rebuttal of

 that assumption. Similar to Imperial Colliery, the leases with market value royalty provisions

 unambiguously authorize Antero to use the “work-back” method in order to determine the royalty

 Plaintiffs should receive for gas.



                                                  20
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 21 of 26 PageID #:
                                    3218



          It is also critical to understand that the market value royalty provisions do not provide for

 royalties on NGLs based on gross proceeds at the point of sale. In fact, the royalty provisions in

 Exhibits 3, 4, and 9 expressly permit Antero to deduct costs from the royalties paid to Plaintiffs

 for other products. Whereas royalties for gas are based on “market value at the well,” royalties for

 products, including NGLs, are based on “net value at the factory” under such leases. Although the

 royalty provisions refer to casinghead gas, in Richards, 2018 WL 3321441, at *6, this Court held

 that a similar reference to casinghead gas unambiguously applied to NGLs. Id. See also Anderson

 Living Tr. v. XTO Energy, Inc., No. 13-CV-941-SWS-KK, 2019 WL 4015210, at *14, 18 (D.N.M.

 May 15, 2019) (finding that “casinghead gasoline” refers to all NGLs).

          Thus, neither “market value” nor “net value” translates under any proper construction of

 West Virginia law into royalties without deductions, and Leggett counsels against such an

 extension. Likewise, the royalty provision in Exhibits 6 and 7 expressly mentions “native gas.”

 As explained by Antero’s expert, “‘native gas’ in the industry means gas originally in place, which

 is not the same as residue gas and NGLs, i.e., the separated hydrocarbon components at a plant

 tailgate.” See Terry Report at 8 (footnote omitted). Accordingly, Antero is not prohibited from

 taking deductions, including charges for the manufacture of NGLs (COM3 and PRC2) and

 transportation to a more profitable market (TRN3), from their market value leases.21

          Finally, even if Wellman and Tawney applied to Plaintiffs’ market value leases, Cather

 counsels that Antero only would be obligated to bear all costs incurred until Plaintiffs’ gas reaches

 a market rather than the ultimate point of sale. 2019 WL 3806629, at *3. As such, deductions for

 TRN3 undoubtedly would be permissible. For these reasons, Antero is entitled to summary

 judgment on Plaintiffs’ claims for breach of contract regarding the market value leases.


 21
   Antero also incurs local transportation charges, which are coded differently. Antero has not taken deductions for
 local transportation charges from Plaintiffs’ royalties in this action although it could do so to get to wellhead value.


                                                            21
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 22 of 26 PageID #:
                                    3219



                          c.     Antero has not breached the price received for natural gas lease.

         Antero also has not breached the lease that provides for royalties on the price received for

 natural gas attached as Exhibit 5 to the second amended complaint. The lease attached as Exhibit

 5, which was not discussed in the Court’s interlocutory ruling, has the following royalty provision

 as it relates to natural gas:

         (b)     Lessee shall pay a royalty for all gas produced, saved, and marketed from
         the Leased Premises equal to one-eighth (1/8th) of the price received by the Lessee
         from the sale of such gas. Said payments shall be paid to Lessors monthly for all
         natural gas for which Lessee receives payment during the preceding calendar
         quarter.

 ECF No. 30-5 at 4–5.

         Although the lease attached as Exhibit 5 to the second amended complaints arguably may

 be characterized as a gross proceeds lease, as discussed above, Leggett cited with approval

 authorities criticizing any extension of the first marketable product doctrine in Wellman and

 Tawney to the manufacturing of residue gas and NGLs through processing and fractionation of

 wet gas. See Leggett, 800 S.E.2d at 862–63. As also discussed above, this Court has construed

 Tawney to require payment of royalties without deduction only to a market – not the ultimate point

 of sale. See Cather, 2019 WL 3806629, at *3.

         In any event, Antero has not taken any deductions from Exhibit 5 to the second amended

 complaint. See Schopp Decl. at Ex. 3. Rather, Antero has paid gross proceeds on gas. See 1/23/20

 Schopp Dep. Tr. 162:12 (stating this lease was not charged TRN3); id. at 163:4–8 (same).

 Although the lease refers only to gas and does not provide for NGL royalties, Antero paid gross

 NGL royalties when the net factory value of NGLs is greater than the shrink value. See id. at

 162:8–17 (stating this lease would receive gross NGL royalties if net NGL value was higher); id.

 at 163:4–8 (stating this lease was not charged PRC2). Accordingly, Antero is entitled to summary

 judgment on Plaintiffs’ claims for breach of contract regarding the price received for gas lease.


                                                 22
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 23 of 26 PageID #:
                                    3220



                              d.       Antero has not breached the flat rate lease.

            Finally, Antero has not breached the flat rate lease attached as Exhibit 8 to the second

 amended complaint.22 In ruling on Antero’s motion to dismiss the breach of contract claim as to

 this flat rate lease, the Court found that pursuant to Leggett, Antero is entitled to take reasonable,

 actual post-production deductions from Plaintiffs’ royalties. The Court noted, however, that

 Plaintiffs alleged in the second amended complaint that “‘[Antero] charged [them] with costs and

 charges which were unreasonably excessive and not actual’” ECF No. 29 at 22 (citing ECF No.

 27-1 at 32 (alteration in original). The Court denied the motion to dismiss on this basis. Id.

            Following discovery, there is no evidence that Antero’s deductions on the flat rate lease

 are not actual and reasonable.                As discussed above, Antero produced its gathering and

 compression, processing, and transportation agreements and amendments in discovery. See

 Schopp Decl. at 1–2 & Ex. 1 (discussing Antero’s discovery production and providing a summary

 overview pursuant to Federal Rule of Evidence 1006). In addition, Antero produced statements

 and invoices for gathering and compression, processing, and transportation for sample months.

 See id. at 2 & Ex. 2. These documents prove that the deductions charged were actually incurred.

            Since entering the Settlement Agreement in August 2015, Antero has charged $0.02 in

 PRC2 deductions from the Settling Plaintiffs for their interests in the flat rate lease. See Schopp

 Decl. at 3 & Ex. 3 (discussing Antero’s production of Plaintiffs’ royalty payment data and

 providing a summary pursuant to Federal Rule of Evidence 1006). In all, Antero has charged

 Plaintiffs Sigmon, Cottrill, and Packard a total of $5.08 in deductions in that lease. See id. at Ex.

 3. There is no evidence that such charges are unreasonable. For these reasons, Antero is entitled to

 summary judgment on Plaintiffs’ claims for breach of contract regarding the flat rate lease.



 22
      Plaintiff Randall Corder has no interest in the lease attached as Exhibit 8 to the second amended complaint.


                                                             23
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 24 of 26 PageID #:
                                    3221



                     2.       Plaintiffs have no injury because Antero exceeded its obligations.

            Finally, Plaintiffs have no injury because Antero has exceeded its royalty obligations by

 paying more royalties than required under each of Plaintiffs’ leases attached to the second amended

 complaint. Notwithstanding the fact that Antero is permitted to take deductions under the various

 leases, the undisputed evidence is that Antero has overpaid Plaintiffs. As a threshold matter,

 Antero has issued over-refunds to Plaintiffs in the collective amount of $21,126.40. See Schopp

 Decl. at 3 & Ex. 3 (discussing Antero’s production of Plaintiffs’ royalty payment data and

 providing a summary pursuant to Federal Rule of Evidence 1006). Even Plaintiffs’ expert admitted

 that such over-refunds should be accounted for. See Reineke Dep. Tr. 36:11–37:8 (discussing over-

 refunds).23

            In addition, in W.W. McDonald Land Co. v. v. EQT Production Co., 983 F. Supp. 2d 790,

 800 (S.D. W. Va. 2013), the court held in granting the plaintiffs’ motion for clarification that

 lessees have no general duty to pay for unsold gas volumes, including but not limited to fuel gas

 consumed in compressor stations. The court reasoned: “Like volumes of gas lost or unaccounted

 for due to pipeline leaks or metering inaccuracies, gas consumed as fuel to power compressors is

 not sold or marketed. Lessees are not generally obligated to pay royalties on unsold gas because

 lessees receive no payment for this gas.” Id. at 817. See Anderson Living Tr. v. XTO Energy, Inc.,

 No. 13-CV-941-SWS-KK, 2019 WL 4015210, at *11 (D.N.M. May 15, 2019) (holding royalties

 not owed on fuel gas citing W.W. McDonald Land Co. with approval).

            Thus, Antero indisputably has exceeded its obligations. Notably, the unrefuted evidence

 shows that Plaintiffs’ royalties were based upon wellhead volumes. See 1/23/20 Schopp Dep. at

 126:14–127:1 (stating that Antero pays royalties on “gross wellhead” volumes and does not factor



 23
      A copy of the transcript of the deposition of Daniel T. Reineke are attached as “Exhibit H.”


                                                             24
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 25 of 26 PageID #:
                                    3222



 fuel loss or unaccounted gas into its calculations). Under W.W. McDonald Land Co., however,

 Antero would be entitled to an offset for fuel. Thus, Antero also has overpaid Plaintiffs by basing

 their royalties on unsold volumes of gas.

        In summary, Antero’s upgrade calculations exceed its obligations, and Plaintiffs’ claims

 are subject to setoff because Antero has overpaid on its royalty obligations when it pays royalty

 owners more than the wellhead MMBtu value of the natural gas. By virtue of its NGL upgrade,

 Antero pays royalty owners for the value of natural gas liquids if such payment results in a greater

 payment to the royalty owner after considering the costs to manufacture natural gas liquids. See

 also Terry Report at 12–15 (opining that Antero’s upgrade calculations meet or exceed industry

 standards). Although entitled to deduct costs such as gathering, compression, local transportation,

 fuel, and line loss, Antero does not reduce the royalty by these amounts, thereby resulting in higher

 payments to royalty owners. Plaintiffs simply have no injury because Antero has exceeded its

 obligations under the leases. For these additional reasons, Antero is entitled to summary judgment

 on Plaintiffs’ claims for breach of contract.

 IV.    CONCLUSION

        For all of the foregoing reasons, the Court should grant this motion and enter summary

 judgment for Defendant Antero Resources Corporation.

                                                       /s/ W. Henry Lawrence
                                                       W. Henry Lawrence (WV Bar #2156)
                                                       hank.lawrence@steptoe-johnson.com
                                                       Amy M. Smith (WV Bar #6454)
                                                       amy.smith@steptoe-johnson.com
                                                       Shaina D. Massie (WV Bar #13018)
                                                       shaina.massie@steptoe-johnson.com
                                                       Steptoe & Johnson PLLC
                                                       400 White Oaks Boulevard
                                                       Bridgeport, WV 26330
                                                       (304) 933-8000

                                                       Counsel for Antero Resources Corporation


                                                  25
Case 1:18-cv-00030-IMK-MJA Document 207-1 Filed 03/02/21 Page 26 of 26 PageID #:
                                    3223



                                CERTIFICATE OF SERVICE

        Pursuant to the Court’s Amended Order entered on March 1, 2021 (ECF No. 197), I hereby

 certify that on the 2nd day of March 2021, I electronically re-filed the foregoing “Memorandum

 in Support of Antero Resources Corporation’s Motion for Summary Judgment” with the Clerk of

 the Court using the CM/ECF System, which will send notification of such filing to the following

 CM/ECF participants:

                              Marvin W. Masters, Esquire
                              April D. Ferrebee, Esquire
                              The Masters Law Firm, LC
                              181 Summers Street
                              Charleston, WV 25301




                                                    /s/ W. Henry Lawrence
                                                    W. Henry Lawrence (WV Bar #2156)




                                               26
 11137354
